BROWN, J.
I concur in the views of brother Graves as expressed in the majority opinion. ■ However, I do not approve the form of instruction number 5 given at the request of plaintiffs. In the aforementioned instruction testator is required to be able to understand the “capacity and necessity” of those who are the natural objects of his bounty. I do not understand the law to be that anyone is rendered ineligible to take under a will because he is deficient mentally or physically, nor do I believe that a testator is bound to know the “necessity” of those who are the natural objects of his bounty. If the testator’s mind is strong enough to make a valid.will he may give to those who ■have property and withhold his bounty from those who need it most.
That part of instruction number 5 referred to in concurring opinion is not criticised by appellants, *631and was not relied npon by them, in tbeir brief as a ground for reversal. I do not understand how it could have been harmful to appellants, under the facts of this particular case, but I can imagine cases where it might prove harmful, and this criticism is advanced to discourage its use in will contest cases.